DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence, US 5,388,408.	
Regarding claim 1, Lawrence discloses a side vehicle body structure of a vehicle comprising: an internal combustion engine equipped on a front side of a partition wall defining a front edge of a vehicle cabin space; an exhaust apparatus (10) through which exhaust gas exhausted from the internal combustion engine passes; and a side sill (36) extending along a vehicle front-rear direction on a side of a floor forming a floor surface of the vehicle cabin space, wherein the side sill comprises a recess having a cross section recessed toward a vehicle-width-direction inner side from a vehicle-width-direction outer side in a cross-sectional view orthogonal to the vehicle front-rear direction and extending in the vehicle front-rear direction, and the exhaust apparatus is disposed at the recess (Fig. 1, 2, 25).
Regarding claim 2, Lawrence discloses the exhaust apparatus (10) comprises an exhaust pipe (24a, 24b) and an exhaust system member (26), and the exhaust system member has a larger cross-sectional area orthogonal to a passing direction of exhaust gas than the exhaust pipe, and is disposed at the recess in such a manner that the passing direction is substantially parallel to a longitudinal direction of the side sill (36) (Fig. 1, 2, 25).
Regarding claim 3, Lawrence discloses an opening through which an occupant enters and exits the vehicle cabin space is located above the side sill (36), and the side sill comprises a side sill upper portion overlapping with the exhaust system member in a vehicle width direction on an upper side relative to the exhaust system member (Fig. 1, 2, 25).
Regarding claim 4, Lawrence discloses the side sill (36) upper portion is a closed cross-sectional structure comprising a closed cross-sectional space (144) inside (Fig. 25).
Regarding claims 5 and 7, Lawrence discloses an eaves (upper portion of 36) disposed on a vehicle-width-direction outer side of the side sill upper portion, the eaves extending outward in the vehicle width direction and downward and covering the exhaust system (26) member from above (Fig. 2, 25).
Regarding claim 10, Lawrence discloses the exhaust system member (26) is a silencer.
Regarding claim 11, Lawrence discloses the recess has a length in the vehicle front-rear direction greater than a length of the silencer (26) in the vehicle front-rear direction (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Krugger, US D687,349.
Lawrence shows all of the limitations of claims 1-5 and 7 as above, but does not show the side sill upper portion is higher on a rear side than on a front side in the vehicle front-rear direction.
Regarding claims 6, 8, and 9, Krugger teaches a vehicle exhaust system disposed in a side sill wherein the exhaust system member has a long length in the vehicle front- rear direction along a lower edge of the opening and is higher on a rear side than on a front side in the vehicle front-rear direction, and the side sill upper portion is higher on a rear side than on a front side in the vehicle front-rear direction corresponding to a vehicle side view shape of the exhaust system member (Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the side vehicle body structure as shown by Lawrence by providing the exhaust system member has a long length in the vehicle front- rear direction along a lower edge of the opening and is higher on a rear side than on a front side in the vehicle front-rear direction, and the side sill upper portion is higher on a rear side than on a front side in the vehicle front-rear direction corresponding to a vehicle side view shape of the exhaust system member as taught by Krugger because it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose arrangements of a vehicle exhaust system disposed within or near a lower vehicle side structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612